         Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 1 of 11



1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   JOEY ALVAREZ,                                           )   Case No.: 1:19-cv-00003-DAD-SAB (PC)
                                                             )
12                      Plaintiff,                           )
                                                             )   FINDINGS AND RECOMMENDATIONS
13             v.                                                RECOMMENDING DEFENDANT SILVA’S
                                                             )   MOTION FOR SUMMARY JUDGMENT BE
14                                                           )   GRANTED
     SILVA, et.al.,
                                                             )
15                      Defendants.                          )   [ECF No. 44]
                                                             )
16                                                           )

17             Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19             Currently before the Court is Defendant Silva’s motion for summary judgment, filed February

20   3, 2020.

21                                                               I.

22                                             RELEVANT BACKGROUND

23             This action is proceeding against Defendants Silva and Rodriguez for excessive force in

24   violation of the Eighth Amendment.1

25             On September 20, 2019, Defendant Silva filed an answer to the complaint. (ECF No. 28.)

26
27
28   1
         Defendant Rodriguez has not yet been served with process. (ECF No. 53.)

                                                                 1
           Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 2 of 11



1              On October 2, 2019, the Court issued the discovery and scheduling order. (ECF No. 29.)

2              As previously stated, on February 3, 2020, Defendant Silva filed a motion for summary

3    judgment. (ECF No. 44.) Plaintiff did not file an opposition and the time to do so has expired. Local

4    Rule 230(l). Accordingly, Defendant’s motion for summary judgment is deemed submitted without

5    oral argument. Id.

6                                                       II.
7                                              LEGAL STANDARD
8              A.     Summary Judgment Standard
9              Any party may move for summary judgment, and the Court shall grant summary judgment if the
10   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
11   judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Washington Mut. Inc. v.
12   U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position, whether it be that a fact is disputed
13   or undisputed, must be supported by (1) citing to particular parts of materials in the record, including
14   but not limited to depositions, documents, declarations, or discovery; or (2) showing that the materials
15   cited do not establish the presence or absence of a genuine dispute or that the opposing party cannot
16   produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted).
17   The Court may consider other materials in the record not cited to by the parties, but it is not required to
18   do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th
19   Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
20             In judging the evidence at the summary judgment stage, the Court does not make credibility
21   determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984
22   (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all inferences in the light most
23   favorable to the nonmoving party and determine whether a genuine issue of material fact precludes entry
24   of judgment, Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d at 942
25   (quotation marks and citation omitted).
26   ///
27   ///
28

                                                         2
       Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 3 of 11



1           B.       Statutory Exhaustion Requirement

2           The Prison Litigation Reform Act (PLRA) of 1995, requires that prisoners exhaust “such

3    administrative remedies as are available” before commencing a suit challenging prison conditions.” 42

4    U.S.C. § 1997e(a); see Ross v. Blake, __ U.S. __ 136 S.Ct. 1850 (June 6, 2016) (“An inmate need

5    exhaust only such administrative remedies that are ‘available.’”). Exhaustion is mandatory unless

6    unavailable. “The obligation to exhaust ‘available’ remedies persists as long as some remedy remains

7    ‘available.’ Once that is no longer the case, then there are no ‘remedies … available,’ and the prisoner

8    need not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (emphasis

9    in original) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).

10          This statutory exhaustion requirement applies to all inmate suits about prison life, Porter v.

11   Nussle, 534 U.S. 516, 532 (2002) (quotation marks omitted), regardless of the relief sought by the

12   prisoner or the relief offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001), and

13   unexhausted claims may not be brought to court, Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter,

14   534 U.S. at 524).

15          The failure to exhaust is an affirmative defense, and the defendants bear the burden of raising

16   and proving the absence of exhaustion. Jones, 549 U.S. at 216; Albino v. Baca, 747 F.3d 1162, 1166

17   (9th Cir. 2014). “In the rare event that a failure to exhaust is clear from the face of the complaint, a

18   defendant may move for dismissal under Rule 12(b)(6).” Albino, 747 F.3d at 1166. Otherwise, the

19   defendants must produce evidence proving the failure to exhaust, and they are entitled to summary

20   judgment under Rule 56 only if the undisputed evidence, viewed in the light most favorable to the

21   plaintiff, shows he failed to exhaust. Id.

22          The defendants bear the burden of proof in moving for summary judgment for failure to exhaust,

23   Albino, 747 F.3d at 1166, and they must “prove that there was an available administrative remedy, and

24   that the prisoner did not exhaust that available remedy,” id. at 1172. If the defendants carry their burden,

25   the burden of production shifts to the plaintiff “to come forward with evidence showing that there is

26   something in his particular case that made the existing and generally available administrative remedies

27   effectively unavailable to him.” Id. “If the undisputed evidence viewed in the light most favorable to

28   the prisoner shows a failure to exhaust, a defendant is entitled to summary judgment under Rule 56.”

                                                          3
       Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 4 of 11



1    Id. at 1166. However, “[i]f material facts are disputed, summary judgment should be denied, and the

2    district judge rather than a jury should determine the facts.” Id.

3                                                       III.

4                                                 DISCUSSION

5           A.      Description of CDCR’s Administrative Remedy Process

6           Plaintiff is a state prisoner in the custody of the California Department of Corrections and

7    Rehabilitation (“CDCR”), and CDCR has an administrative remedy process for inmate grievances. Cal.

8    Code Regs. tit. 15, § 3084.1 (2014). Compliance with section 1997e(a) is mandatory and state prisoners

9    are required to exhaust CDCR’s administrative remedy process prior to filing suit in federal court.

10   Woodford v. Ngo, 548 U.S. 81, 85-86 (2006); Sapp v. Kimbrell, 623 F.3d 813, 818 (9th Cir. 2010).

11   CDCR’s administrative grievance process for non-medical appeals consists of three levels of review:

12   (1) first level formal written appeals; (2) second level appeal to the Warden or designees; and (3) third

13   level appeal to the Office of Appeals (OOA). Inmates are required to submit appeals on a standardized

14   form (CDCR Form 602), attach necessary supporting documentation, and submit the appeal within thirty

15   days of the disputed event. Cal. Code Regs. tit. 15, §§ 3084.2, 3084.3(a), 3084.8(b). The California

16   Code of Regulations also requires the following:

17          The inmate or parolee shall list all staff member(s) involved and shall describe their
            involvement in the issue. To assist in the identification of staff members, the inmate or parolee
18          shall include the staff member’s last name, first initial, title or position, if known, and the dates
            of the staff member’s involvement in the issue under appeal. If the inmate or parolee does not
19
            have the requested identifying information about the staff member(s), he or she shall provide
20          any other available information that would assist the appeals coordinator in making a
            reasonable attempt to identify the staff member(s) in question.
21
22   Cal. Code Regs. tit. 15, § 3084.2(a)(3).
23          B.      Summary of Plaintiff’s Complaint
24          Plaintiff contends that Defendant officer Silva used excessive force upon him during Plaintiff’s
25   transport to the Kings County Sheriff’s Office on October 27, 2018. Once all the restraints were
26   removed, correctional officers Silva and Rodriguez attacked Plaintiff. Plaintiff was taken down to the
27   ground forcefully, landing on his face suffering an injury. Once Plaintiff was done on the ground and
28   placed in handcuffs and shackles, the beating continued, despite the fact that he was no longer a threat.
                                                          4
           Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 5 of 11



1              Plaintiff was taken to the hospital and treated. Upon his return to the county jail, Plaintiff was

2    supposed to be housed in the infirmary to be observed by medical staff due to the head injury and

3    broken wrist. However, Plaintiff was housed in another part of the jail and not cared for by medical

4    staff.

5              Plaintiff requests compensation in the amount of $50,000.00.

6              C.     Statement of Undisputed Facts

7              1.     Plaintiff Joey Alvarez is an inmate in the California Department of Corrections and

8    Rehabilitation (CDCR) and currently resides at Corcoran State Prison. (Pl.’s Am. Compl., ECF No.

9    16; Ceballos Decl. ¶ 5.)

10             2.     Plaintiff alleges that Defendant T. Silva used excessive force against him during his

11   transport to the Kings County Sheriff’s Office on or about October 27, 2018. (Id.)

12             3.     Plaintiff used the Kings County Sheriff’s Office inmate grievance process to submit a

13   grievance about the incident that occurred on October 27, 2018. (Pl.’s Dep. 16:21-25.)

14             4.     CDCR institutions also have a three-level inmate grievance process. Plaintiff admitted

15   that he was aware of that three-level review process. Plaintiff submitted an inmate grievance

16   containing allegations of excessive force stemming from an incident that occurred on October 27,

17   2018 to Kings County. Plaintiff pursued the grievance through all three levels of review that were

18   provided by the Kings County Sheriff’s Office. (Ceballos Decl. ¶ 3; Pl.’s Dep. 19:23-25; 20:1-8.)

19             5.     Under CDCR’s grievance process, the inmate must complete all three levels of review

20   before the appeal is considered exhausted. CDCR institutions also have a three-level inmate grievance

21   process. Plaintiff admitted that he was aware of the three-level review process. (Ceballos Decl. ¶ 3;

22   Pl.’s Dep. 19:23-25; 20:1-8.)

23             6.     There is no record of Plaintiff submitting any appeals alleging that Officer Silva used

24   excessive force against him within 30 days of October 27, 2018. Under Cal. Code Regs., tit. 15, §

25   3084.8(b)(1) and (2), an inmate or parolee must submit the appeal within thirty calendar days of either

26   1) the occurrence of the event or decision being appealed; or 2) upon first having knowledge of the

27   action or decision being appealed. (Ceballos Decl. ¶¶ 3-4, 9; Pl.’s Dep. 19:23-25; 20:1-8.)

28   ///

                                                            5
           Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 6 of 11



1              7.    Plaintiff admitted that he did not submit any inmate grievance to Corcoran because he

2    was “no longer considered state property.” Plaintiff also did not write to Corcoran’s appeals

3    coordinator about submitting a CDCR grievance. There is no record of Plaintiff submitting any

4    appeals alleging that Officer Silva used excessive force against him within 30 days of October 27,

5    2018. Corcoran would have accepted an inmate grievance had Plaintiff mailed the grievance to them.

6    (Pl.’s Dep. 19:5-13; 19:23-25; 20:1-8; 20:15-25; 21:1-19; Ceballos Decl. ¶¶ 3-5, 9.)

7              8.    Plaintiff was deposed on December 20, 2019, and testified that Officer Silva removed

8    Plaintiff’s restraints. (Pl.’s Dep. 26:18-23; 19:5-13; 20:15-25; 21:1-19.)

9              9.    Plaintiff testified that Silva made physical contact with Plaintiff first; Silva grabbed

10   Plaintiff with his hands, he grabbed Plaintiff by the neck, he strangled Plaintiff with his hands.

11   Plaintiff was deposed on December 20, 2019, and testified that Officer Silva removed Plaintiff’s

12   restraints. (Pl.’s Dep. 26:18-23; 19:5-13; 20:15-25; 21:1-19; Ceballos Decl. ¶¶ 5, 9.)

13             10.   Plaintiff testified that after Silva assaulted Plaintiff, Plaintiff struck Silva with his right

14   fist, striking Officer Silva in the nose. Plaintiff testified that Officer Silva then “flew backwards” out

15   of the cell. (Pl.’s Dep. 41:6-20; 30:6-25; 40:9-14, 17-20.)

16             11.   Plaintiff identified himself in still photographs taken from surveillance footage from the

17   Kings County Sheriff’s Office marked as Exhibit F. (Pl.’s Dep. 49; 50; 51:14-24; Ex. F.)

18             12.   Plaintiff also identified Officer Silva in still photographs taken from surveillance

19   footage from the Kings County Sheriff’s Office marked as Exhibit F. (Pl.’s Dep. 52; Ex. F.)

20             13.   Plaintiff agreed that the stills marked as Deponent’s Exhibit F fairly and accurately

21   depicted the Kings County Sheriff’s Office on October 27, 2018. (Pl.’s Dep. 52:19-23; 53, Ex. F.)

22             14.   Officer T. Silva transported Plaintiff from California State Prison – Corcoran to the

23   Kings County Sheriff’s Office on October 27, 2018. (Silva Decl. ¶ 2.)

24             15.   Officer Silva had no physical contact with Plaintiff and only held his leg shackles.

25   (Silva Decl. ¶ 2.)

26             16.   Officer Silva later viewed surveillance footage from the King County Sheriff’s Office

27   from October 27, 2018. (Silva Decl. ¶ 3, Ex. A.)

28   ///

                                                            6
       Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 7 of 11



1           17.     Officer Silva identified himself on the video at two minutes and thirty seconds. Officer

2    Silva approached the holding cell where Plaintiff was held. (Silva Decl. ¶ 3, Ex. A.)

3           18.     Officer Silva stood in the doorway of the cell and stood at Plaintiff’s left-hand side.

4    Silva Decl. ¶ 3, Ex. A.)

5           19.     The video depicts the other officer removing Plaintiff’s handcuffs at approximately

6    four minutes and four seconds mark, and as soon as Plaintiff was uncuffed, he struck officer Silva in

7    the nose. At no time did the video show officer Silva making physical contact with Plaintiff before

8    Plaintiff struck Silva. (Silva Decl. ¶ 3, Ex. A.)

9           20.     The video fairly and accurately reflects officer Silva’s interaction with Plaintiff. (Silva

10   Decl. ¶ 3, Ex. A.)

11          D.      Analysis of Defendant’s Motion

12          Defendant argues that there is incontrovertible video evidence showing that officer Silva did

13   not use excessive force. Defendant also contends that he is entitled to qualified immunity. Defendant

14   further argues that Plaintiff did not exhaust the administrative remedies prior to filing suit.

15          1.      Exhaustion of Administrative Remedies

16          Defendant argues that Plaintiff failed to exhaust the administrative remedies because he did not

17   utilize the grievance process available through CDCR.

18          Although Plaintiff did not file an opposition, it is undisputed that Plaintiff utilized the

19   grievance process at the Kings County Jail through the final level of review. (Pl.’s Dep. 19:23-25;

20   20:1-8.) It is also undisputed that Plaintiff was released from CDCR custody on October 27, 2018 to

21   the custody of the Kings County Sheriff’s Office due to a pending criminal matter. (Ceballos Decl. ¶

22   5.) Plaintiff remained in Kings County custody until on or about January 10, 2019, when he was taken

23   back into CDCR custody. (Id.) Although Ceballos declares that if an appeal would have been

24   submitted it would have been accepted and processed (Ceballos Decl. ¶ 8), Defendant has not

25   submitted any binding or persuasive authority that Plaintiff was required and/or could have exhausted

26   the CDCR administrative remedies after he was out of CDCR custody. Accordingly, because Plaintiff

27   was not in CDCR custody when the incident took place or thirty days thereafter, Defendant has failed

28   to meet his burden in demonstrating that under these circumstances the CDCR administrative process

                                                          7
       Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 8 of 11



1    was effectively available to him, and the motion for summary judgment should be denied on this

2    ground.

3           2.      Excessive Force Claim

4           Because it is undisputed that Plaintiff was a pretrial detainee on October 27, 2018, when the

5    alleged excessive force took place, the Court must apply the Fourteenth Amendment standard.

6           The Supreme Court has held that a pretrial detainee’s claim that he was subjected to excessive

7    force arises under the Due Process Clause of the Fourteenth Amendment of the United States

8    Constitution. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015). In order to prevail on an

9    excessive force claim a pretrial detainee must show that the force purposely or knowing used against

10   him was objectively unreasonable. Kingsley, 135 S. Ct. at 2473. Whether the force is objectively

11   unreasonable turns on the “facts and circumstances of each particular case.” Id. at 2473 (quoting

12   Graham v. Connor, 490 U.S. 386, 396 (1989)). This determination is to be made “from the perspective

13   of a reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

14   vision of hindsight.” Kingsley, 135 S. Ct. at 2473. “A court must also account for the ‘legitimate

15   interests that stem from [the government’s] need to manage the facility in which the individual is

16   detained,’ appropriately deferring to ‘policies and practices that in th[e] judgment’ of jail officials ‘are

17   needed to preserve internal order and discipline and to maintain institutional security.’ ” Id. at 2473

18   (quoting Bell v. Wolfish, 441 U.S. 520, 540 (1979)).

19          A non-exhaustive list of considerations that may bear on the reasonableness of the force used

20   include “the relationship between the need for the use of force and the amount of force used; the extent

21   of the plaintiff’s injury; any effort by the officer to temper or to limit the amount of force; the severity

22   of the security problem at issue; the threat reasonably perceived by the officer; and whether the

23   plaintiff was actively resisting.” Kingsley, 135 S.Ct. at 2473.

24          In conducting the reasonableness analysis, the Court must “examine the totality of the

25   circumstances and consider ‘whatever specific factors may be appropriate in a particular case, whether

26   or not listed in Graham.’” Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010) (citation omitted).

27   In sum, the operative question is whether the officer’s actions were objectively reasonable in light of

28   the facts and circumstances. Graham v. Connor, 490 U.S. at 397. Furthermore, the objective

                                                          8
       Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 9 of 11



1    reasonableness of an officer’s use of force must be judged from the perspective of a reasonable officer

2    on the scene, “rather than with 20/20 vision of hindsight.” Id. at 396.

3           Although the Ninth Circuit has “ ‘held on many occasions’ ” that “ ‘[b]ecause the excessive

4    force inquiry nearly always requires a jury to sift through disputed factual contentions, and to draw

5    inferences therefrom, …summary judgment or judgment as a matter of law in excessive force cases

6    should be granted sparingly.” Glenn v. Washington County, 673 F.3d 864, 871 (9th Cir. 2011)

7    (alterations omitted) (quoting Smith v. City of Hemet, 394 F.3d 689, 701 (9th Cir. 2005) (en banc));

8    see also C.V. by and through Villegas v. City of Anaheim, 823 F.3d 1252, 1255 (9th Cir. 2016)

9    (“[S]ummary judgment should be granted sparingly in excessive force cases.”).

10          However, “[w]hen opposing parties tell different stores, one of which is blatantly contradicted

11   by [a video], so that no reasonable jury could believe it, a court should not adopt that version of the

12   facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

13   (2007). Here, Defendant has submitted a video recording of the incident at the Kings County Jail. See

14   Vos v. City of Newport Beach, 892 F.3d 1024, 1028 (9th Cir. 2018) (“The record is viewed in the light

15   most favorable to the nonmovants … so long as their version of the facts is not blatantly contradicted

16   by the video evidence.”).

17          As previously stated, Plaintiff contends that Defendant Silva assaulted him during the transport

18   after the physical restraints were removed. The Court finds that Plaintiff has not presented evidence

19   from which a rational jury could find that Defendant Silva used excessive force or any force for that

20   matter. Based on a review of the video footage of the incident, Plaintiff made the initial physical

21   contact by striking and punching Defendant Silva in the nose.

22          On October 27, 2018, Plaintiff was being escorted from California State Prison, Corcoran to

23   the Kings County Jail by Defendant Silva. Plaintiff testified at his deposition that Defendant Silva

24   “put his hands on me.” (Pl.’s Dep. 40:16.) Plaintiff also testified that Silva strangled him and held

25   him by the shoulder as another officer began striking him. (Pl.’s Dep. 40:24-25; 41:1-2.) Plaintiff

26   contends that Defendant Silva strangled him before Plaintiff punched him in the nose. (Pl.’s Dep.

27   41;6-9.) During Plaintiff’s deposition, Plaintiff was shown photographic stills of the Kings County

28   Sheriff’s holding cells and identified both himself and Defendant Silva in those photographs. (Pl.’s

                                                         9
         Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 10 of 11



1    Dep. 49; 50; 51:14-24; 52.) Plaintiff also agreed that those photographic stills fairly and accurately

2    depicted the Kings County Sheriff’s Office where he was held on October 27, 2018. (Pl.’s Dep.

3    52:19-23; 53.)

4             The video evidence demonstrates that Defendant Silva was standing to Plaintiff’s left-hand

5    side while another officer removed Plaintiff’s handcuffs. Once the other officer removed Plaintiff’s

6    handcuffs, Plaintiff, without provocation struck officer Silva in the face, causing Silva to stumble

7    backwards out of the cell and fall to the floor. Defendant Silva did not have any physical contact with

8    Plaintiff before Plaintiff struck him. Nor did Defendant Silva re-enter the cell after he was struck in

9    the face.2 The video recording is consistent with Defendant’s testimony and flatly contradicts

10   Plaintiff’s self-serving and conclusory statements regarding both his and Defendant Silva’s behavior

11   during the altercation. See Scott v. Harris, 550 U.S. at 380 (holding that lower court had erred in

12   denying summary judgment on Fourth Amendment excessive force claim where video footage “quite

13   clearly contradict[ed] the version of the story told by respondent and adopted by the Court of

14   Appeals.”). Therefore, in light of the undisputed video evidence, no reasonable juror could conclude

15   that Defendant Silva used any force, let alone, excessive force against Plaintiff. Accordingly,

16   summary judgment should be entered in favor of Defendant Silva.

17            3.       Qualified Immunity

18            Because the Court has found that the conduct alleged by Plaintiff does not state a constitutional

19   deprivation, the Court need not address Defendant’s argument for qualified immunity.

20   ///

21   ///

22   ///

23   ///

24
25
     2
       Indeed, at his deposition, Plaintiff testified that he did not know where Defendant Silva was when he was taken to the
26   ground by other officers. “I think when I made contact with Silva he fell out - - he flew out the cell like backwards, so I
     believe he was outside of the cell in the hallway, but I don’t know if he had come back in after he got back up, came back
27   in when I was down. I’m not sure because I didn’t see anything after that. I just know I was getting hit and I got tased.”
     (Pl.’s Dep. at 33:23-34:5.)
28

                                                                  10
      Case 1:19-cv-00003-DAD-SAB Document 55 Filed 05/06/20 Page 11 of 11



1                                                      IV.

2                                           RECOMMENDATIONS

3             Based on the foregoing, it is HEREBY RECOMMENDED that:

4             1.      Defendant Silva’s motion for summary judgment be granted; and

5             2.      Judgment be entered in favor of Defendant Silva.

6             These Findings and Recommendations will be submitted to the United States District Judge

7    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after

8    being served with these Findings and Recommendations, the parties may file written objections with

9    the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” The parties are advised that failure to file objections within the specified time

11   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.

12   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
14   IT IS SO ORDERED.

15   Dated:        May 6, 2020
16                                                     UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                        11
